Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erden et al. (EP 0715943) in view of Hashimoto et al. (US 2009/0036667) et al. and Fenley (US 3347960)
As to claim 1, Erden discloses a device capable of performing straining by extending a blown film web along its longitudinal direction, said straining device comprising: a plurality of rollers (134, 136, 138, 140-144), over which the film web can be guided in a transport direction along the longitudinal direction, a straining gap 46/146, that includes a first roller 142 and a second roller 144 that are drivable with different circumferential speeds (claim 1); and a plurality of devices (188, 190) for impinging the film web with a temperature gradient, that extends in a direction perpendicular to the longitudinal direction of the film web, with at least one of the 
Erden does not disclose that at least one of the plurality of devices for impinging the temperature gradient comprises a plurality of hot air nozzles, with the plurality of hot air nozzles being located so as to introduce the temperature gradient directly into the film web while the film web is being transported within the straining gap, wherein the temperature gradient includes a first temperature on a first side of the film web in the direction (x), a second temperature on a second side of the film web in the direction (x), and a middle portion in between the first side and the second side in the direction (x), with a temperature at the middle portion being less than both the first temperature and the second temperature.
Hashimoto discloses a device capable of straining a web in longitudinal direction, comprising a plurality of hot air nozzles (slit nozzles, para 114) for impinging a temperature gradient on a film, with the plurality of hot air nozzles being located so as to introduce the temperature gradient directly into the film web while the film web is being transported within the straining gap Additionally, Hashimoto discloses the temperature gradient in the direction (x) of the web comprises a lower temperature in the middle portion of than both the temperatures in each side portion (para 88, 95, 96, 109, 114, figs 1-2, 5-6).  Imparting said temperature gradient in such a manner reducing drawing stress and bowing of the film (para 96).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Erden such that at least 
Erden and Hashimoto do not disclose that the first and second temperature can be used to reduce an increased thickness of the film web at the first side of the film web and at the second side of the film web which arises during the extending of the film web, relative to a thickness of the film web at the middle portion thereof.  
Fenley discloses a method of controlling the transverse thickness of a web during stretching by increasing and/or decreasing the temperature of web by changing the heater output along its width (col 1, line 53 – col 2, line 69, fig 1, 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of Erden and Hashimoto such that the first and second temperature can be used to reduce an increased thickness of the film web at the first side of the film web and at the second side of the film web which arises during the extending of the film web, relative to a thickness of the film web at the middle portion thereof as taught by Fenley above as such a modification enables the apparatus of Erden as modified Hashimoto to produce a higher quality product with more uniform thickness (col 1, lines 54-65)
As to claim 2, at least parts of the devices are provided upstream of the straining gap (fig 5, 6, p. 8, line 55 – p. 9 line 37). 
As to claim 3-5 and 7, at least part of the devices for causing the temperature gradient are rollers and/or components of the one of the rollers 142 that guides the film and limits the gap (p 8-9). Specifically, the top of p 9 discloses that heaters 188 are disposed along the surface of roller 142. 
As to claim 6, p. 8, line 55 - p. 9, line 9 disclose that the heating can be tempered along the axial length of the roller 142. As to claim 8, at least p. 7 line 29 – p. 8, line 19 discloses cooling devices. As to claim 10, at least roller 142 comprises a circumferential surface as seen in the figures, and the stiction of said surface is capable of changing along the axial direction, because the temperature gradient along said axial direction means a different force will be required for different temperatures.
As to claim 18, para 95 of Hashimoto discloses that the hot air nozzle creates the temperature gradient by applying air with different temperatures.
As to claim 19, para 95 of Hashimoto discloses that the hot air nozzle creates the temperature gradient.  As to claim 20, the modified apparatus above can be employed as part of a blown film extrusion process (extruder 30 of Erden, figs 8A-9).

As to claims 21 and 22, Fenley discloses a control system (figs 1-2) that controls operation of at least one of the plurality of devices for impinging the film web with the temperature gradient, the control system includes a sensor 16 that detects the increased thickness of the film web at the first side and the second side, a controller 18 that assesses the thickness of the film web detected by the sensor, and a signal line (fig 1) that communicates a signal from the controller to the at least one of the plurality of devices for impinging the film web with the temperature gradient so as to control the operation of the at least one of the plurality of devices, and thereby control the thickness of the film at both sides (col 2, lines 53 – col line 75).  Controller reads on 18/19/21, signal line from 21 to 12/13 in fig 1).


Response to Arguments

Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.  The applicant asserts that the examiner’s obviousness statement paraphrased the claim 1 limitation reciting “to reduce an increased thickness of the film web at the first side of the film web and at the second side of the film web which arises during the extending of the film web, relative to a thickness of the film web at the middle portion thereof” an then improperly asserted that Fenley discloses such “as taught by Fenley above.”   Applicant’s argument appears to be based on the assertion that the language Fenley uses is different from that in claim 1.  Applicant is respectfully informed that a reference need not use the exact same words as recited in the claim to meet the claim limitation.  Fenley uses different words than the limitation of claim 1, but still describes an apparatus capable of performing the same function as recited in said claim 1 limitation.  Thus, Fenley discloses the limitation reciting “to reduce an increased thickness of the film web at the first side of the film web and at the second side of the film web which arises during the extending of the film web, relative to a thickness of the film web at the middle portion thereof.”  More specifically, col 2, lines 12-16 and lines 43-52 disclose the device is capable of using a temperature gradient to vary the thickness in the traverse (first side to second side) direction.
Applicant asserts that Fenley is directed to a cast film process and product while the applicant’s claim is directed to a blown film product.  The applicant’s claims are not directed to a blown film product.  The claims are directed to a device capable of extending a blown film.  The blown film is not part of the device.  MPEP 2115.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fenley is in the field of applicant’s endeavor because it’s directed an apparatus capable of straining a blown film.  Fenley is reasonably pertinent to the particular problem with which the applicant was concerned because it’s pertinent to using a temperature gradient to reduce an increased thickness of the film web at the first side of the film web and at the second side of the film web which arises during the extending of the film web, relative to a thickness of the film web at the middle portion thereof.  
Contrary to the applicant’s assertion, Fenley expressly discloses the motivation to modify Erden and Hashimoto as detailed in the body of the rejection above.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748